Attachment to PTOL-303
 	Regarding Claim 1, Applicant remarks that   	
 	“Claim 1 recites that:
  	1. (Previously Presented) A service category congestion control method, comprising:
 	sending, by a terminal, service request information to a network device, the service request information comprising information corresponding to a request initiated by the terminal which is in a connected mode and has accessed the network device through another service request, the request initiated by the terminal being used for establishing a bearer of a target service and the service request information comprising a service category of the target service; and
  	receiving, by the terminal, indication information sent by the network device in response to the service request information, the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category. 

  	Claim 1 makes it clear that the terminal in a connected mode has already accessed the network device through another service request. That is, the current request initiated by the terminal for establishing a bearer of a target service is sent after the UE had successfully accessing the network device, and thus is different from a service category sent during accessing a network device, for example, in an attach process after the RRC connection is completed. 
 	Regarding this, the Examiner asserted that LIU et al. in the same and/or in a similar field of endeavor teach a request initiated by the terminal has accessed the network device through another service request (", .. The processing unit enters a first state of the NAS mechanism after the relay station creates a radio connection with the core network. The transceiver transmits a backhaul connection request to the base station after the relay station enters the first state. The processing unit then enters a second state of the NAS mechanism after the transmission of the backhaul connection request, ... ", Abstract, paras. [0008] - [0009]; ", ... the relay station 23 transmits a backhaul connection request 314 (e.g. an S1 interface setup request or an X2 interface setup request) to the base station 25 and enters the EMMS1X2SetupRequestnitiated state 305 (i.e. the second state), ... ", Fig. 38, paras. [0032] - [0034]; Fig. 48, paras. 
[0041] - [0043]). 
 	Applicant respectfully disagrees. 
 	First of all, LIU explicitly teaches that the wireless communication system 1 it involves comprises a user equipment 11, a relay station 13, a base station 15, and a core network 17 (see para. [0003]); and the relay station 13 extends the serving coverage of the core network 17 so that a user equipment that is not in the coverage of the base station 15 but in the coverage of the relay station 13, such as the user equipment 11, can access the services provided by the core network 17 (see para. [0004]). Therefore, it is apparent that the user equipment 11 in LIU corresponds to the "terminal" as recited in claim 1, while the relay station 13 in LIU, which extends the serving coverage of the core network 17, is a network device, rather than the "terminal" as recited in claim 1. 
 	The paragraphs quoted by the Examiner is directed to a method of establishing a 
backhaul connection between the relay station and the base station. The method includes several state transitions of the relay station. For example, after the relay station sends a backhaul connection request to the base station, the relay station enters the EMM-S1X2SetupRequestlnitiated state, in which it 
 	Therefore, when the relay station firstly enters the second state from the first state, the backhaul connection between the relay station and the base station is not completed. Of course, at this time, the terminal and the network device are not in a connected mode, as the terminal has not been accessed the network successfully and the terminal has not performed service communication with the network device yet. 
 	Further, LIU does not disclose the terminal requests to establish the bearer of another service (target service) to the base station after the backhaul connection between the relay station and the base station is established. 
 	Therefore, contrary to the Examiner's assertion, LIU does not teach the terminal which is in a connected mode sends a request to the network device for establishing a bearer of a target service and the service request information comprising a service category of the target service. 
 	Therefore, claim 1 and thus claims 15 and 44 are patentable over a combination of KIM and Hsu. Claims 2, 16, 23, 57, 58, and 59 depend directly or indirectly from patentable base claim 15, and thus they are patentable over the cited reference for the same reasons as claim 15.” 

In response to Applicant’s remark on Claim 1, Examiner respectfully disagrees.

Applicants are reminded that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).It is reminded that one with ordinary skill in the art is to give claims their broadest reasonable interpretation in the of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).

 	Examiner contends that the combined system of KIM et al. and LIU et al. and Ismail et al. indeed teaches the (US 20140269279 A1). 
 	 Examiner interpreted “sending, by a terminal, service request information to a network device, the service request information comprising information corresponding to a request initiated by the terminal which is in a connected mode” as “The proposal 4 may be applied to both an IDLE mode and a CONNECTED mode of the UE. For used for establishing a bearer of a target service and the service request information comprising a service category of the target service” is interpreted as “,…Default bearer resources are characterized in that they are allocated by a network when UE first accesses a specific Packet Data Network (PDN) or accesses a network ,…”, paras. [0039] – [0042];    “,…performed by a user equipment (UE) and comprise: acquiring information related to an application which tries a network access when an application specific congestion control for data communication (ACDC) is configured; determining an ACDC category based on the acquired information related to the application; and performing an ACDC check, based on the determined ACDC category,…”, paras. [0063] – [0069];   “,..  mobile orienting of a call by VoLTE and generates a service request message. Similarly, UE2 100b determines mobile orienting of general data and generate the service request message,…”,         
 	Examiner further interpreted “a request initiated by the terminal has accessed the network device through another service request “ as “,..The processing unit enters a first state of the NAS mechanism after the relay station creates a radio connection with the core network. The transceiver transmits a backhaul connection request to the base station after the relay station enters the first state. The processing unit then enters a second state of the NAS mechanism after the transmission of the backhaul connection request,…”, see Liu et al., Abstract, paras. [0008] – [0009]; “,…the relay station 23 transmits a backhaul connection request 314 (e.g. an S1 interface setup request or an ).  	
 Examiner further interpreted “ receiving, by the terminal, indication information sent by the network device in response to the service request information, the indication information indicating that the terminal is barred from establishing or allowed to establish the bearer of the target service of the service category” as “,…the radio on the device is the only one aware of network congestion while applications are not. At the same time, only the application is aware of the criticality of information it needs to send across the network,..”, Abstract; “,..the mobile device receives one or more barring messages from a host server and/or proxy server,…”, “,…the barring configuration can include and/or otherwise indicate a barring period identifying a period of time during which one or more of the mobile devices are temporarily barred from accessing the mobile network,…”, Ismail et al., see Fig. 6, paras. [0384] – [0387]; Fig. 2A, Fig. 2B, paras. [0129] – [0144]; “,..The barring message module 505 can identify (e.g., through notification by the congestion monitoring/determination engine 502 or by an operator) that upper layer congestion control should be applied and responsively generates one or more barring messages that met a trigger criteria stored in the trigger criteria store,..”, Fig. 3B, paras. [0158]- [0161]; [0181] – [0182]). 

 	Hence, the combined system of KIM et al. and LIU et al. and Ismail et al. indeed teaches all the limitations as disclosed in Claim 1.
 	The rejection of Claim 1 under 35 U.S.C. 103 sustains.

 	The Claim subject matters in the main bodies of Claims 15 and 44 are same and/or are similar to the limitations in Claim 1, same rationale addressed in Claim 1 for rejection under 35 U.S.C. 103 adapts for the rejection of Claims 15 and 44.
 	The rejection of Claims 15 and 44 under 35 U.S.C. 103 sustains.
 	The rejections of Claims 2, 16, 23, 58, 59, 60, 61, 62, 63 also sustain, since the Claims are dependent upon Independent Claims 15 and 44, respectively.

/ANDREW C LEE/
Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466